DETAILED CORRESPONDENCE
1. Applicant's response, filed 29 January 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status 
3. Claims 2-10, 20-25, and 31-33 are cancelled.
Claims 1, 11-19, 26-30 and 34-42 are currently pending.
Claims 14-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 January 2019.
Claims 1, 11-13, 26-30 and 34-42 are under examination herein.
Claims 1, 11-13, 26-30 and 34-42 are rejected.
Claims 1, 27, and 38-42 are objected to.

Priority
4. The instant application claims the benefit of priority to U.S. Provisional Application No. 62/017,784 filed on 26 June 2014. Claims 1, 11-13, 26-30 and 32-42 recite limitations for comparing the expression levels of the genes in a preselected gene set to a reference or control and treating the allograft recipient for allograft rejection/loss with an antirejection drug or steroid using a preselected gene signature set including 17 genes. However, the ‘784 application only provides support for treating a patient for acute renal allograft rejection if the cDNA sequence for 

Claim Objections
5. The previously recited objections to claims 1, 27 and 38-42 are withdrawn in view of the claim amendments filed 29 January 2021. 

6. Claims 1, 27, and 38-42 are objected to because of the following informalities: 
Claim 1: “detecting the expression levels of the genes of a preselected gene signature set” in line 3 should be “detecting expression levels of genes of a preselected gene signature set” to avoid any issues with a lack of antecedent basis for these terms.
Claim 27: “detecting the expression levels of the genes of a preselected gene signature set” in line 3 should be “detecting expression levels of genes of a preselected gene signature set” to avoid any issues with a lack of antecedent basis for these terms. 
Claim 38: recites “i.” and “ii.” for the substeps of step (a). However, in accordance with MPEP 608.01(m), periods may not be used elsewhere in a claim except for abbreviations. Amend claim 38 to recite i) and ii) to overcome this objection.
 Claim 39: 
“detecting the expression levels of the genes of a preselected gene signature set” in line 3 should be “detecting expression levels of genes of 
Insert comma at the end of line 15.
Claim 40: 
“detecting the expression levels of the genes of a preselected gene signature set” in line 3 should be “detecting expression levels of genes of a preselected gene signature set” to avoid any issues with a lack of antecedent basis for these terms.
Insert comma at the end of line 16.
Claim 41: 
“detecting the expression levels of each member of a preselected gene signature set” in line 5 should be “detecting expression levels of each member of a preselected gene signature set” to avoid any issues with a lack of antecedent basis for these terms.
The annotation of steps i and ii should have a parenthesis after to denote that these are terms denoting the claim step.
Claim 42: “detecting the expression levels of the genes of a preselected gene signature set” in line 3 should be “detecting expression levels of genes of a preselected gene signature set” to avoid any issues with a lack of antecedent basis for these terms.
Appropriate correction is required.

Duplicate Claims
7. Applicant is advised that should claim 37 be found allowable, claims 38 and 40-42 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. The previously recited rejection of claims 1, 6, 11-13, 24, 26-30 and 32-42 is withdrawn in view of the claim amendments filed 29 January 2021. However, a newly recited grounds of rejection is required in view of the claim amendments filed 29 January 2021.

9. Claim 1, 11-13, 26, 30, 34, 36 and 38-42 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 1, and those claims dependent therefrom, recite “the allograft recipient identified as being at risk for allograft rejection” in lines 15-16. However, claim 1 recites an allograft recipient identified as being at risk for allograft rejection in the preamble and step (a) as well as then further selecting that allograft recipient for treatment in step (b) in lines 8-11. It is unclear if the antecedent basis for the limitation in lines 15-16 refers to the recipient no matter the outcome of the selection in step (b) or if it refers only to the recipient when they are selected for treatment in step (b). For examination purposes, it is interpreted that the allograft recipient recited in lines 15-16 refers only to the recipient when they are selected for treatment in step (b).
Claim 30 recites “wherein the control comprises a blood specimen from an allograft recipient that did not suffer allograft loss”. The antecedent basis for the term control in claim 27, from which claim 30 depends, recites a control level of the same one or genes. Therefore, it is 
Claim 38 recites “the allograft recipient identified as being at risk for acute cellular rejection” in lines 18-19. However, claim 38 recites an allograft recipient identified as being at risk for acute cellular rejection in the preamble and step (a)(i) as well as then further selecting that allograft recipient for treatment in step (a)(ii) in lines 10-13. It is unclear if the antecedent basis for the limitation in lines 18-19 refers to the recipient no matter the outcome of the selection in step (a)(ii) or if it refers only to the recipient when they are selected for treatment in step (a)(ii). For examination purposes, it is interpreted that the allograft recipient recited in lines 18-19 refers only to the recipient when they are selected for treatment in step (a)(ii).
Claim 39 recites “the allograft recipient identified as being at risk for allograft rejection” in line 14. However, claim 39 recites an allograft recipient identified as being at risk for allograft rejection in the preamble and step (a) as well as then further selecting that allograft recipient for treatment in step (b) in lines 8-11. It is unclear if the antecedent basis for the limitation in line 14 refers to the recipient no matter the outcome of the selection in step (b) or if it refers only to the recipient when they are selected for treatment in step (b). For examination purposes, it is interpreted that the allograft recipient recited in line 14 refers only to the recipient when they are selected for treatment in step (b).
Claim 40 recites “the allograft recipient identified as being at risk for acute rejection” in line 15. However, claim 40 recites an allograft recipient identified as being at risk for acute cellular rejection in the preamble and step (a)(i) as well as then further selecting that allograft recipient for treatment in step (a)(ii) in lines 10-13. It is unclear if the antecedent basis for the limitation in line 15 refers to the recipient no matter the outcome of the selection in step (a)(ii) or 
Claim 41 recites “the allograft recipient having acute cellular rejection” in line 16. However, claim 41 recites an allograft recipient identified as being at risk for acute cellular rejection in the preamble and step (a)(i) as well as then further selecting that allograft recipient for treatment in step (a)(ii) in lines 9-12. It is unclear if the antecedent basis for the limitation in line 16 refers to the recipient no matter the outcome of the selection in step (a)(ii) or if it refers only to the recipient when they are selected for treatment in step (a)(ii). For examination purposes, it is interpreted that the allograft recipient recited in line 16 refers only to the recipient when they are selected for treatment in step (a)(ii).
Claim 42 recites “the allograft recipient having acute rejection” in line 14. However, claim 42 recites an allograft recipient identified as being at risk for acute rejection in the preamble and step (a) as well as then further selecting that allograft recipient for treatment in step (b) in lines -11. It is unclear if the antecedent basis for the limitation in line 14 refers to the recipient no matter the outcome of the selection in step (b) or if it refers only to the recipient when they are selected for treatment in step (b). For examination purposes, it is interpreted that the allograft recipient recited in line 14 refers only to the recipient when they are selected for treatment in step (b).

Response to Arguments
10. Applicant's arguments filed 29 January 2021 have been fully considered but they are moot because they pertain only the withdrawn grounds of rejection and do not address the new grounds of rejection set forth above.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11. Claims 1, 11-13, 26-30 and 34-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and law of nature without significantly more. Any newly recited portions herein are necessitated by claim amendment. 
In accordance with MPEP § 2106, claims directed to a statutory category of invention are first analyzed to determine if any claims recite a judicial exception (Step 2A, Prong 1). The instant claims recite the following limitations associated with one or more judicial exceptions:
Claims 1 and 38-42 require performing a comparison of the expression level of one or more genes in the preselected gene signature set to a reference or control level of the same one or more genes to select the allograft recipient for treatment. 
Claim 27 implicitly require performing a comparison of the expression level of one or more genes in the preselected gene signature set to a reference or control level of the same one or more genes in the administration step.
Claims 34-37 further limit the type of allograft rejection risk that the subject has. 
These limitations equate to data comparisons that can be practically performed in the human mind as the comparison of two data values to classify the result in one of two categories can be easily performed in the human mind. Therefore, these limitations fall under the “Mental Processes” grouping of abstract ideas. In addition, these limitations recite a correlation between the expression levels of a signature gene set from blood specimens, which is a natural product in the human body, and the risk of allograft rejection or allograft loss. Therefore, the claims recite a correlation level between a natural product and a specific outcome, which equates to a law of nature. As such, claims 1, 11-13, 26-30 and 34-42 recite an abstract idea and a law of nature (Step 2A, Prong 1: YES).
Step 2A, Prong 1 must be further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the instant claims do not recite an additional element that integrates the recited judicial exceptions into a practical application in all embodiments of the claimed invention. Specifically, the claims do not recite an additional element that applies or uses the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition in all embodiments of the invention or apply or use the judicial exception in some other meaningful way. The instant claims recite the following additional elements:
Claim 1, 27 and 38-42 recite detecting the expression levels of the genes of a preselected gene signature set obtained from a blood specimen from the allograft recipient, wherein said gene signature set comprises the genes SPCS3, ZMAT1, ETAA1, ZNF493, CCDC82, NFYB, FM3A1, TUBB1, TSC22D1, SENP6, ANXA5, EFTUD2, SENP7, AP1M1, CLK1, MAP1A and C1GALT1C1 and administering an immunosuppressive agent or a high dose steroid to the subject when an altered expression level is identified.
Claim 11 recites the anti-rejection drug is an immunosuppressive or an ant proliferative agent.
Claims 12 and 28 recite the immunosuppressive agent is a member selected from the group consisting of a calcineurin inhibitor (CNI), mycophenolate mofetil (MMF), sirolimus, prednisone, Mycophenolate sodium and Azathioprine or antithymocyte globulin. 
Claim 13 recites wherein the expression levels are determined by a method selected from the group consisting of Nanostring analysis, MiSEQ analysis, RNAseq and quantitative polymerase chain reaction (qPCR) analysis.
Claim 29 recites that the CNI is cyclosporine or tacrolimus.
Claim 30 recites wherein the control comprises a blood specimen from an allograft recipient that did not suffer allograft loss.
Claims 1, 11-12, 27-29 and 38-42 recite limitations associated with administering an immunosuppressive agent or high dose steroid to the allograft recipient identified as being at risk for allograft rejection that do integrate the recited judicial exception into a practical application in one embodiment of the invention. However, each of these claims recite that the administration of the treatment is dependent upon a contingent limitation. Specifically, claims 1, 27, and 38-42 recite that the selection of the allograft recipient or the administration of the treatment is only made when the expression level of one or more genes is altered. Thus, in embodiments where the gene expression levels are not altered in comparison to the control, no treatment is applied and the claims do not recite a practical application of the recited judicial exceptions (see MPEP 2111.04.II regarding contingent limitations in method claims). The remaining additional elements of claims 1, 13, 27, 30, and 38-41 recite limitations for determining the expression levels utilized by the recited judicial exception. Therefore, these limitations equate to mere data gathering activity for obtaining data utilized by the recited judicial exception without integrating the recited judicial exception into a practical application. Thus, the claims recite at least one embodiment of the invention that is directed to an abstract idea and a law of nature (Step 2A, Prong 2: NO).  
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the claims equate to well-understood, routine and conventional activities known in the art at the time of the effective filing date of the invention. The instant claims recite the 
Claim 1, 27 and 38-42 recite detecting the expression levels of the genes of a preselected gene signature set obtained from a blood specimen from the allograft recipient, wherein said gene signature set comprises the genes SPCS3, ZMAT1, ETAA1, ZNF493, CCDC82, NFYB, FM3A1, TUBB1, TSC22D1, SENP6, ANXA5, EFTUD2, SENP7, AP1M1, CLK1, MAP1A and C1GALT1C1 and administering an immunosuppressive agent or a high dose steroid to the subject when an altered expression level is identified.
Claim 11 recites the anti-rejection drug is an immunosuppressive or an ant proliferative agent.
Claims 12 and 28 recite the immunosuppressive agent is a member selected from the group consisting of a calcineurin inhibitor (CNI), mycophenolate mofetil (MMF), sirolimus, prednisone, Mycophenolate sodium and Azathioprine or antithymocyte globulin. 
Claim 13 recites wherein the expression levels are determined by a method selected from the group consisting of Nanostring analysis, MiSEQ analysis, RNAseq and quantitative polymerase chain reaction (qPCR) analysis.
Claim 29 recites that the CNI is cyclosporine or tacrolimus.
Claim 30 recites wherein the control comprises a blood specimen from an allograft recipient that did not suffer allograft loss.
These limitations equate to well-understood, routine and conventional activities. The courts have identified limitations for determining the level of a biomarker in blood by any means, using PCR to amplify and detect DNA, and amplifying and sequencing nucleic acid sequences as well-understood, routine and conventional activities in Mayo, 566 U.S. at 79, 101 USPQ2d at Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); and University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014). Furthermore, the instant specification discloses utilizing commercially available equipment and kits to perform the expression level measurements, mRNA isolation and cDNA synthesis on pg. 28, para. 5 to pg. 31, para. 2. As discussed in the above section under Step 2A, Prong 2, the administration of treatment steps are contingent and those embodiments of the invention without the administration of treatment are not patent eligible therefore, these limitations are not considered for conventionality because they are not a part of the embodiments of the claims that do not practically apply the recited judicial exception.  As such, the additional elements of the claims do not recite an inventive concept either individually or in combination (Step 2B: NO). Therefore, claims 1, 11-13, 26-30 and 34-42 are not patent eligible.

Response to Arguments
Applicant's arguments filed 29 January 2021 have been fully considered but they are not persuasive.
12. Applicant asserts that the claim amendments delete reference to recipients not at risk for allograft rejection and recite an active step of selecting the allograft recipient at risk and there are no embodiments of the claims where the expression level of one or more genes is not altered relative to a control (pg. 11, para. 3 to pg. 12, para. 1 of Applicant’s Remarks). This argument is not persuasive. 
As discussed in the above rejection, the claims still recite a contingent limitation. Although the claims do actively recite selecting the allograft recipient for treatment, this selection step is still contingent upon there being an altered expression level of one or more genes. If 

13. Applicant asserts that claims 1, 27, 38 and 41 have been amended to recite administering an immunosuppressive drug to the allograft recipient that allies or uses the judicial exception to effect a particular treatment (pg. 12, para. 2 of Applicant’s Remarks). This argument is not persuasive. 
As discussed in the above rejection, each of the independent claims only recite selecting the recipient for treatment and/or administering the treatment when the expression level is altered and then the treatment is administered. MPEP 2111.04.II sets forth that method claims having contingent limitations require only those steps that must be performed and do not include steps that are not required to be performed because the conditions precedent are not met. The instant claims do not require the identification of the allograft recipient as being at risk/having allograft rejection/acute cellular rejection in all embodiments because the limitation is conditional and therefore, this step and the requirement to treat based on the finding is not a required limitation in the claims. As such, these claims have been rejected under 35 U.S.C. 101. It is suggested to amend the claims to recite an active step of identifying the allograft recipient as being at risk that is not contingent coupled with the specific treatment step in order to overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14. Claims 1, 11-13, 26-30 and 34-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salomon et al. (US 2015/0167085 A1; newly cited) as evidenced by Affymetrix NetAffx Search results (pgs. 1-17, accessed 8 April 2021). This rejection is newly recited and necessitated by claim amendment. The italicized text corresponds to the instant claim limitations.
With respect to claim 1, Salomon et al. discloses a method of detecting or predicting a condition of a transplant recipient that includes transplant rejection for solid organs including the kidney (paras. [0005] and [0020]). Salomon et al. discloses that the method comprises detecting the expression levels of genes in a blood specimen from the allograft recipient using methods known in the art, including the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray (paras. [0005], [0007], [0017]-[0018], [0037], [0041], [0058], [0062]; (a) detecting the expression levels of the genes of a preselected gene signature set in a blood specimen obtained from the allograft recipient). The Affymetrix NetAffx Search results discloses that the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray includes probes for each of the genes SPCS3, ZMAT1, ETAA, ZNF493, CCDC82, NFYB, FM3Al, TUBB1, TSC22Dl, SENP6, ANXA5, EFTUD2, SENP7, APlM1, CLKI, MAPlA and ClGALTlCl (pgs. 1-17; wherein the gene signature set comprises the genes SPCS3, ZMAT1, ETAA, ZNF493, CCDC82, NFYB, FM3Al, TUBB1, TSC22Dl, SENP6, ANXA5, EFTUD2, SENP7, APlM1, CLKI, MAPlA and ClGALTlCl). Therefore, measuring with the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray inherently includes detecting expression levels for each of the genes in the preselected gene signature  (b) selecting the allograft recipient for treatment when the expression level of one or more genes in the preselected gene signature set is altered compared to a reference or control  level of the same one or more genes; and (c) administering an anti-rejection drug or a high dose steroid to the allograft recipient identified as being at risk for allograft rejection).
Regarding claim 11, Salomon et al. discloses that the treatment regime includes immunosuppressive drugs or ant proliferative drugs (para. [0161]; wherein the anti-rejection drug is an immunosuppressive or anti-proliferative agent).
Concerning claim 12 and 28, Salomon et al. discloses that the treatment regime includes CNI, sirolimus, prednisone, azathioprine, and anti-thymocte globulin (para. [0161]; wherein the immunosuppressive agent is a member selected from the group consisting of a calcineurin inhibitor (CNI), mycophenolate mofetil (MMF), sirolimus, prednisone, Mycophenolate Sodium, Azathioprine or anti-thymocyte globulin in claims 12 and 28).
Pertaining to claim 13, Salomon et al. discloses that the expression levels can be determined by qPCR (para. [0088]; wherein the expression levels are determined by a method selected from the group consisting of Nanostring analysis, MiSEQ analysis, RNAseq and quantitative polymerase chain reaction (qPCR) analysis).
As to claim 26 and 29, Salomon et al. discloses that the treatment includes cyclosporine or tacrolimus as types of calcineurin inhibitors (para. [0161]; wherein the CNI is cyclosporine or tacrolimus in claims 26 and 29).
 (a) detecting the expression levels of the genes of a preselected gene signature set in a blood specimen isolated from the allograft recipient). The Affymetrix NetAffx Search results discloses that the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray includes probes for each of the genes SPCS3, ZMAT1, ETAA, ZNF493, CCDC82, NFYB, FM3Al, TUBB1, TSC22Dl, SENP6, ANXA5, EFTUD2, SENP7, APlM1, CLKI, MAPlA and ClGALTlCl (pgs. 1-17; wherein said gene signature set comprises the genes SPCS3, ZMAT1, ETAA, ZNF493, CCDC82, NFYB, FM3Al, TUBB1, TSC22Dl, SENP6, ANXA5, EFTUD2, SENP7, APlM1, CLKI, MAPlA and ClGALTlCl). Therefore, measuring with the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray inherently includes detecting expression levels for each of the genes in the preselected gene signature set. Salomon et al. discloses that the method includes classifying the expression based on comparing the expression profiles from two or more control samples, wherein the control samples include normal transplant function and the differentially expressed changes used for classification include ZNF493, NFYB, TSC22D1, ZENP7 and MAP1A, and changing the treatment regime based on increased risk of transplant rejection, where the treatment includes immunosuppressive drugs or steroids (paras. [0005], [0007], [0016], [0037], [0070], [0084], [0099], [0102]-[0103], [0106], [0161], [0176]-[0178]; Tables 1b and 1d; (b) administering to the allograft recipient an immunosuppressive agent when the expression level of one or more genes in the preselected gene signature set is altered compared to a reference or control level of the same one or more genes).
Regarding claim 30, wherein the control comprises a blood specimen from an allograft recipient that did not suffer allograft loss
Concerning claims 34-35, wherein said allograft rejection or allograft loss is subclinical rejection
Pertaining to claims 36-37, wherein said risk of allograft rejection is expressed as acute clinical rejection
As to claim 38, Salomon et al. discloses a method of detecting or predicting a condition of a transplant recipient that includes transplant rejection for solid organs including the kidney (paras. [0005] and [0020]). Salomon et al. discloses that the method comprises detecting the expression levels of genes in a blood specimen from the allograft recipient using methods known in the art, including the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray (paras. [0005], [0007], [0017]-[0018], [0037], [0041], [0058], [0062]; (a) i. detecting the expression levels of each member of the genes of a preselected gene signature set in a blood specimen obtained from the renal allograft recipient). The Affymetrix NetAffx Search results discloses that the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray includes probes for each of the genes SPCS3, ZMAT1, ETAA, ZNF493, CCDC82, NFYB, FM3Al, TUBB1, TSC22Dl, SENP6, ANXA5, EFTUD2, SENP7, APlM1, CLKI, MAPlA and ClGALTlCl (pgs. 1-17; wherein said gene signature set comprises the genes SPCS3, ZMAT1, ETAA, ZNF493, CCDC82, NFYB, FM3Al, TUBB1, TSC22Dl, SENP6, ANXA5, EFTUD2, SENP7, APlM1, CLKI, MAPlA and ClGALTlCl). Therefore, measuring with the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray inherently includes detecting expression levels for each of the genes in the preselected gene signature set. Salomon et al. discloses that the method includes classifying the expression based on comparing the expression profiles from two or more control samples, wherein the control samples include normal transplant function and the differentially expressed changes used for classification include ZNF493, NFYB, TSC22D1, ZENP7 and MAP1A, and changing the treatment regime based on increased risk of transplant rejection, where the treatment includes immunosuppressive drugs or steroids (paras. [0005], [0007], [0016], [0037], [0070], [0084], [0099], [0102]-[0103], [0106], [0161], [0176]-[0178]; Tables 1b and 1d; ii. selecting the allograft recipient as at risk for acute cellular rejection for treatment when the expression levels of one or more genes in the preselected gene signature set are altered compared to a reference level or control level of the same one or more genes; and (b) administering to the allograft recipient identified as being at risk for acute cellular rejection an immunosuppressive agent).
With respect to claim 39, Salomon et al. discloses a method of detecting or predicting a condition of a transplant recipient that includes transplant rejection for solid organs including the kidney (paras. [0005] and [0020]). Salomon et al. discloses that the method comprises detecting the expression levels of genes in a blood specimen from the allograft recipient using methods known in the art, including the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray (paras. [0005], [0007], [0017]-[0018], [0037], [0041], [0058], [0062]; (a) detecting the expression levels of the genes of a preselected gene signature set in a blood specimen obtained from the allograft recipient). The Affymetrix NetAffx Search results discloses that the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray includes probes for each of the genes SPCS3, ZMAT1, ETAA, ZNF493, CCDC82, NFYB, FM3Al, TUBB1, TSC22Dl, SENP6, ANXA5, EFTUD2, SENP7, APlM1, CLKI, MAPlA and ClGALTlCl (pgs. 1-17; wherein the gene signature set comprises the genes SPCS3, ZMAT1, ETAA, ZNF493, CCDC82, NFYB, FM3Al, TUBB1, TSC22Dl, SENP6, ANXA5, EFTUD2, SENP7, APlM1, CLKI, MAPlA and ClGALTlCl). Therefore, measuring with the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray inherently includes detecting expression levels for each of the genes in the preselected gene signature set. Salomon et al. discloses that the method includes classifying the expression based on comparing the expression profiles from two or more control samples, wherein the control samples include normal transplant function and the differentially expressed changes used for classification include ZNF493, NFYB, TSC22D1, ZENP7 and MAP1A, and changing the treatment regime based on increased risk of transplant rejection, where the treatment includes immunosuppressive drugs or steroids (paras. [0005], [0007], [0016], [0037], [0070], [0084], [0099], [0102]-[0103], [0106], [0161], [0176]-[0178]; Tables 1b and 1d; (b) selecting the allograft recipient as being at risk for allograft rejection for treatment when the expression level of one or more genes in the preselected gene signature set is altered compared to a reference level or a control level).
Regarding claim 40, Salomon et al. discloses a method of detecting or predicting a condition of a transplant recipient that includes transplant rejection for solid organs including the kidney (paras. [0005] and [0020]). Salomon et al. discloses that the method comprises detecting the expression levels of genes in a blood specimen from the allograft recipient using methods known in the art, including the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray (paras. [0005], [0007], [0017]-[0018], [0037], [0041], [0058], [0062]; (a) detecting the expression levels of the genes of a preselected gene signature set in a blood specimen obtained from the allograft recipient). The Affymetrix NetAffx Search results discloses that the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray includes probes for each of the genes SPCS3, ZMAT1, ETAA, ZNF493, CCDC82, NFYB, FM3Al, TUBB1, TSC22Dl, SENP6, ANXA5, EFTUD2, SENP7, APlM1, CLKI, MAPlA and ClGALTlCl (pgs. 1-17; wherein said gene signature set comprises the genes SPCS3, ZMAT1, ETAA, ZNF493, CCDC82, NFYB, FM3Al, TUBB1, TSC22Dl, SENP6, ANXA5, EFTUD2, SENP7, APlM1, CLKI, MAPlA and ClGALTlCl). Therefore, measuring with the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray inherently includes detecting expression levels for each of the genes in the preselected gene signature set. Salomon et al. discloses that the method includes classifying the expression based on comparing the expression profiles from two or more control samples, wherein the control samples include normal transplant function and the differentially expressed changes used for classification include ZNF493, NFYB, TSC22D1, ZENP7 and MAP1A, and changing the treatment regime based on increased risk of transplant rejection, where the treatment includes immunosuppressive drugs or steroids (paras. [0005], [0007], [0016], [0037], [0070], [0084], [0099], [0102]-[0103], [0106], [0161], [0176]-[0178]; Tables 1b and 1d; (b).
Concerning claim 41, Salomon et al. discloses a method of detecting or predicting a condition of a transplant recipient that includes transplant rejection for solid organs including the kidney (paras. [0005] and [0020]). Salomon et al. discloses that the method comprises detecting the expression levels of genes in a blood specimen from the allograft recipient using methods known in the art, including the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray (paras. [0005], [0007], [0017]-[0018], [0037], [0041], [0058], [0062]; (a) i. detecting the expression levels of each member of a preselected gene signature set in a blood specimen obtained from the renal allograft recipient). The Affymetrix NetAffx Search results discloses that the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray includes probes for each of the genes SPCS3, ZMAT1, ETAA, ZNF493, CCDC82, NFYB, FM3Al, TUBB1, TSC22Dl, SENP6, ANXA5, EFTUD2, SENP7, APlM1, CLKI, MAPlA and ClGALTlCl (pgs. 1-17; wherein said gene signature set comprises the genes SPCS3, ZMAT1, ETAA, ZNF493, CCDC82, NFYB, FM3Al, TUBB1, TSC22Dl, SENP6, ANXA5, EFTUD2, SENP7, APlM1, CLKI, MAPlA and ClGALTlCl). Therefore, measuring with the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray inherently includes detecting expression levels for each of the genes in the preselected gene signature set. Salomon et al. discloses that the method includes classifying the expression based on comparing the expression profiles from two or more control samples, wherein the control samples include normal transplant function and the differentially expressed changes used for classification include ZNF493, NFYB, TSC22D1, ZENP7 and MAP1A, and changing the treatment regime based on increased risk of transplant rejection, where the treatment includes immunosuppressive drugs or steroids (paras. [0005], [0007], [0016], [0037], [0070], [0084], [0099], [0102]-[0103], [0106], [0161], [0176]-[0178]; Tables 1b and 1d; ii selecting the allograft recipient as having acute cellular rejection for treatment when the expression levels of one or more genes in the preselected gene signature set are altered compared to a reference level or control level of the same one or more genes; and (b) administering to the allograft recipient having acute cellular rejection an immunosuppressive agent).
Pertaining to claim 42, Salomon et al. discloses a method of detecting or predicting a condition of a transplant recipient that includes transplant rejection for solid organs including the kidney (paras. [0005] and [0020]). Salomon et al. discloses that the method comprises detecting the expression levels of genes in a blood specimen from the allograft recipient using methods known in the art, including the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray (paras. [0005], [0007], [0017]-[0018], [0037], [0041], [0058], [0062]; (a) detecting the expression levels of the genes of a preselected gene signature set obtained from a blood specimen obtained from the allograft recipient). The Affymetrix NetAffx Search results discloses that the Affymetrix Human Genome U133 Plus 2.0 GeneChip microarray includes probes for each of the genes SPCS3, ZMAT1, ETAA, ZNF493, CCDC82, NFYB, FM3Al, TUBB1, TSC22Dl, SENP6, ANXA5, EFTUD2, SENP7, APlM1, CLKI, MAPlA and ClGALTlCl (pgs. 1-17; wherein said gene signature set comprises the genes SPCS3, ZMAT1, ETAA, ZNF493, CCDC82, NFYB, FM3Al, TUBB1, TSC22Dl, SENP6, ANXA5, EFTUD2, SENP7, APlM1, CLKI, MAPlA and ClGALTlCl).  (b) selecting the allograft recipient having acute rejection for treatment when the expression level of one or more genes in the preselected gene signature set is altered compared to a reference level or control level of the same one or more genes; and (c) administering to the allograft recipient having acute rejection an immunosuppressive agent).
 
Conclusion
15. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

E-mail Communications Authorization
16. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
17. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631